Citation Nr: 1228937	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to or as aggravated by service-connected prostate cancer.  

2.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from July 2007 and October 2008 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in April 2012.  The record contains a transcript of that hearing.
 

FINDING OF FACT

Since submission of the claim for a total disability rating based on unemployability, and with resolution of the doubt in his favor, the Veteran is unable to obtain or maintain any gainful employment consistent with his education and occupational experience, by reason of service-connected disabilities.


CONCLUSION OF LAW

 The criteria for TDIU are approximated. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

However, given the granting of the benefit, any further development or notification action would not avail the claimant of any additional benefit or assist the Board in this inquiry. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008). 
Entitlement to a Total Disability Rating Based
on Individual Unemployability (TDIU)

In this decision, the Board finds that the Veteran meets the schedular criteria for a TDIU and is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disabilities. Accordingly, the Board grants the Veteran's claim for TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

A TDIU is warranted where the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

A TDIU may be assigned where the schedular rating is less than total and when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the Veteran resides. Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. Moore, 1 Vet. App. at 358. The question in a total rating case based upon individual unemployability due to service-connected disability is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed. See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A TDIU requires that the Veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or nonservice-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).

At all times since the submission of his claim for a TDIU in March 2008, the Veteran has met the schedular criteria as above. The combined disability rating for the Veteran's service-connected disabilities is 100 percent effective from February 12, 2007; 60 percent for the period from June 1, 2009 through September 15, 2010; 70 percent from September 16, 2010 through March 20, 2011; and 100 percent since March 21, 2011. See 38 C.F.R. §§ 4.25 (combined ratings table). 

The Veteran's predominant service-connected disorder is prostate cancer and its residuals, including erectile dysfunction with Peyronie's disease, and depression. The record indicates that the since submission of the claim, the symptoms of these disorders have varied in essentially little degree. In substance, the Veteran has appeared to be vocationally incapacitated from both depressive and urinary frequency symptoms. 

A September 2011 VA examination showed that the Veteran had fever, chills, fatigue, lethargy, and weakness.  He also reported urinary frequency of every two hours.  The examiner noted that the Veteran retired from farming in June 2008, prior to his radiation treatments.  During that time, he was sick and unable to return to work.  The Veteran also missed many days due to treatment.  The Veteran has urinary incontinence and goes to the bathroom frequently.  

The Veteran appeared before the Board at a hearing in April 2012.  He testified that he had been a wheat farmer in Oklahoma since 1974.  Since his surgery in 2007, the Veteran stated that he was unable to continue working and instead leased his farmland to a family member.  The Veteran further stated that he lived 50-75 miles from a major metropolitan area, so it would not be feasible for him to travel such a long distance to find sedentary employment that would not aggravate his prostate cancer.  Furthermore, the Veteran had urinary frequency in one to two hour intervals, and therefore is not suitable for a farming job without easily accessible bathroom facilities.  

There can be no doubt that further medical and factual inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. A state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and a total rating  will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).


ORDER

A total disability rating based on individual unemployability is granted. 


REMAND

The Board has determined that further development of the Veteran's claim of service connection for hypertension is required. In particular, while the Veteran's treating physician, James S. Gerber, M.D., reported in January 2009 that the Veteran's hypertensive levels rose within the year following his surgery for prostate cancer, Dr. Gerber's complete treatment record are not in the claims file. 

The Veteran is presently advised that it is his primary responsibility to assist the VA in assisting him with the development of this claim, and a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a). While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one- way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). 
 
The claim of service connection for hypertension is therefore REMANDED to the RO/AMC for the following:

1. Ascertain if the Veteran has any further evidence which he desires to submit in support of his claim of service connection for hypertension (either to show that prostate cancer or depression or medications for these disorders caused hypertension; or that prostate cancer or depression or medications for these disorders worsened or "aggravated" hypertension). 

IN PARTICULAR, OBTAIN FROM THE VETERAN A SIGNED RELEASE OF INFORMATION FORM AND THEN REQUEST FROM HIS TREATING PHYSICIAN, JAMES S. GERBER, M.D., ALL OF THE TREATMENT RECORDS SINCE DECEMBER 2002; AND ANY OTHER RECORDS IN POSSESSION OF DR. GERBER THAT MAY HAVE BEEN AUTHORED BY ANY PREVIOUS TREATING PHYSICIAN. 

2. After receipt of the above, the RO/AMC will review the evidence, and determine if any further MEDICAL or MENTAL disorder examinations should be conducted and order such examinations. In so determining whether further medical or mental examinations should be conducted, the RO/AMC MUST CONSIDER THE PROVISIONS OF 38 C.F.R. §  3.310(a) (pertaining to service connection for a disability that is alleged to have been CAUSED by a service-connected disorder) and 38 C.F.R. §  3.310(b) (pertaining to service connection for ANY INCREASE IN THE SEVERITY OF A NON-SERVICE-CONNECTED DISORDER that is proximately due to the service-connected disorder. 

3. The RO/AMC will then readjudicate the claim. If the benefit is not granted to the Veteran's satisfaction, issue a Supplemental Statement of the Case and follow all other appropriate appellate proceedings.  

No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


